MERRITT, Circuit Judge,
dissenting.
The majority, understandably impatient with the less-than-exacting performance of plaintiffs’ counsel, elects to penalize the client for the sins of the lawyer. Visiting the misdeeds of counsel upon his client, if avoidable by a court, is generally inadvisable as a matter of judicial policy, see Jordan v. United States, 694 F.2d 833, 837 (D.C.Cir.1982). It is easily avoidable here. The majority’s restrictive view of the availability of tolling in this case is unnecessarily hypertechnical and rigid in view of the liberal and remedial purposes of the National Flood Insurance Act. See 42 U.S.C. §§ 4001-02 (Act’s purpose to “promote the public interest by providing appropriate protection against the perils of flood losses”).
But my principal reason for dissenting arises not from my disagreement with the majority over the proper exercise of discretion in applying tolling, but rather because the majority has ignored the dispositive effect of a fundamental and straightforward principle of law: the commencement of an action against a defendant ends the running of a statutory limitations period.
Amended section 1341 of the Flood Act, 42 U.S.C. § 4072, provides that an insurance claimant must “within one year ... after ... disallowance ... institute an action against the Director on such claim in the United States District Court.” Plaintiff filed his second action in the proper federal court on November 19,1985 against the “National Flood Insurance Program” (NFIP) rather than against the “Director” of the Federal Emergency Management Agency, of which the NFIP is an operating program. Service was effected on December 10, 1985 upon a woman who represented herself as “authorized to accept service” for the NFIP. Although no service was made upon the United States Attorney for the appropriate district, in fact on April 10, 1986 the United States Attorney, apparently fully apprised of the pleadings and of the nature of the action and its proper target, appeared on behalf of the Director to assert that service had been improper and that the Director was the “only proper party defendant.”
It is a long settled principle that when one entity, knowing itself to be the alleged wrongdoer whom the plaintiff intends to sue, appears to answer for the entity mistakenly named, the statute of limitations period ceases to run. The principle rests, of course, on the premise that a party cannot “enjoy the privilege of defending a lawsuit and dodge the responsibility that goes with it.” Boehmke v. Northern Ohio Traction Co., 88 Ohio St. 156, 102 N.E. 700 (1913); see 2 H.G. Wood, Limitation of Actions § 301(1) at 1513 (4th ed. 1916). To hold otherwise would confuse this situation —in which later correction of the misnomer will in no way change the type of action, the relief sought, or the real party who is the target of the lawsuit — with those in which it can fairly be said “a new cause of action” is brought by a later change in the type of action, the remedy sought, or the name of the defendant. See Developments in the Law — Statutes of Limitations, 63 Harv.L.Rev. 1177, 1241 (1950). At least as of April 10, 1986, well within the limitations period, the full nature of the lawsuit, the remedy sought, and its only lawful target were fully known both to the Director and to the United States Attorney, and indeed asserted by them in their motion of that date. A defendant with full notice of an action may plead that service of process *822has been technically inadequate in order to resist personal jurisdiction. That same notice, however, present here, is all that is necessary to stop the running of a limitation period.
Plaintiffs did “institute an action” within the one year period, 42 U.S.C. § 4072; in fact, there was an action pending against the government, of which the United States had notice, for all but 11 days of the one-year period. In these circumstances, it is contrary to well-understood limitations principles and to all modern conceptions of justice to throw plaintiffs out of court on purely technical grounds of pleading. See Fed.R.Civ.P. 1.